Paragraph 23 of the petition sets forth the following acts and omissions alleged to be the proximate cause of the injuries: "(a) Failing to provide a barrier to prevent the racing cars from leaving the race course and running into the plaintiff and other spectators; (b) failing to provide adequate and safe places from which spectators could view the races; (c) failure to take adequate steps to protect the public they knew or should have known would attend the races; (d) failure to make the premises safe for the plaintiff and other spectators; (e) failure to properly and adequately inspect and determine that the racing cars were in good mechanical condition and free from danger to the public; (f) failure to exercise due care and diligence in determining the qualifications and abilities of the drivers; (g) in permitting, encouraging, and inviting speeds in excess of the legal rate, to wit, twenty-five miles per hour, and failure to exercise ordinary care and diligence *Page 237 
to safeguard the petitioner, and persons similarly situated, against the consequences of such negligent and excessive rate of speed; (h) in negligently and without regard to the safety of others, launching cars from a high ramp so that extraordinary speed would be attained; (i) in negligently and carelessly failing to remove and desist in the use of the ramp when it became apparent such practice was dangerous to spectators and drivers; (j) in sponsoring and operating a dangerous instrumentality in a public and crowded place."
Nowhere in the petition as amended is it alleged that the flimsiness of the car, the incompetence of the driver, or the speed of the car caused or contributed to the car's going out of control and striking the plaintiff. Nor is it alleged that the speed or construction of any of the other cars caused or contributed to the injuries, nor was it alleged that the incompetence of any other driver caused or contributed thereto. A fair construction of the petition is that by reason of the acts of negligence alleged the Macon Telegraph should have erected barriers or instructed the plaintiff to stand in a safe place. It should be construed to mean that without such negligence there would have been no need for a barrier and no negligence for having failed to provide one. Indeed, the plaintiff in her brief concedes this conclusion by this statement: "We do not believe there is an inherent danger of runaway cars at a Soap Box Derby. The distinction between such a contest and a contest that has such dangers is clear." The action then is predicated on the theory that the races were dangerous only because of the alleged negligence of the defendants. It necessarily follows that the charge against the defendants is the failure to protect the plaintiff from the consequences of their negligence. If the action is predicated on the alleged initial negligence charged, and not on the failure to protect the plaintiff from it, the action would fall because the alleged acts are not alleged to have been the proximate causes of the injuries. If the alleged acts were not the proximate cause, they were not actionable negligence, and it therefore follows that, if there is no liability for negligent acts which are not alleged to be also the proximate cause of the injury, there would be no liability for a failure to protect the plaintiff from the alleged negligent acts which were not alleged to be the proximate cause *Page 238 
of the injuries. A party cannot do indirectly what he cannot do directly. He cannot make a case for failure to guard against negligence which would not in the first instance constitute actionable negligence. Eliminating the alleged negligence of the defendants not alleged to have caused or contributed to the injuries, I do not think that a cause of action is stated. I think that the doctrine of assumption of risk applies. It is common knowledge that "Soap Box" races are participated in by young boys; that they are required to build and operate their own cars; that speed is the object of the contest, etc. Such contests are put on about once a year over a very short period of time. I think that those who accept an invitation to witness such a contest are charged with the knowledge of whatever dangers are incident thereto and they assume the risks involved. Of course, there may be cases where a sponsor would be liable for negligence which was the contributing or proximate cause of an injury, but the negligence must be alleged and proved, and if sufficiently alleged could not be proved by the application of the doctrine of res ipsa loquitur. In this case, the majority have applied that rule to the pleadings.
While the "Soap Box Derbies" may be of relatively recent origin, the principles of law which I think applicable in this case are of a rather more ancient and well-established origin. As I view the petition, the only major questions presented are the duty of the defendant as occupier of the premises, and whether or not the petition, being construed most strongly against the pleader as it must be as against demurrer, shows a breach of that duty. From a consideration of the numerous cases contained in the following annotations: — 22 A.L.R. 629-685; 29 A.L.R. 30; 38 A.L.R. 358; 44 A.L.R. 205; 53 A.L.R. 857; 61 A.L.R. 1291; 98 A.L.R. 650; 142 A.L.R. 868; 13 N.C.C.A. (N.S.) 223-253; 20 N.C.C.A. 699-702; 21 Case and Comment 718-727; 1 Thompson, Negligence, §§ 994-999, 4 Sherman  Redfield, Negligence, pp. 1562-1570; 3 Cooley, Torts, § 440; 40 Mich. L. Rev. 137-40; 38 Mich. L. Rev. 556-8; 49 Law Q. Rev. (Eng.) 156-8; 40 Harv. L. Rev. 14; 40 Harv. L. Rev. 90 — I conclude that the rules developed and applied to sporting events and places of amusement, theatres, stadia, parks, etc., on the question of the duty of the owner or occupier of the premises to the invitee, *Page 239 
are neither more nor less than the rules applicable to the possessor of land to his invitee, with an added emphasis placed upon the ancillary doctrine of "assumption of risk" or "incurred risk." Whether, as to the condition of the premises or the activity being carried on there, the general rule of duty is: "A possessor of land is subject to liability for bodily harm caused to business visitors by a natural or artificial condition thereon, if, but only if, he (a) knows, or by the exercise of reasonable [ordinary] care could discover, the condition which, if known to him, he should realize as involving an unreasonable risk to them, and (b) has no reason to believe that they will discover the condition or realize the risk involved therein, and (c) invites or permits them to enter or remain upon the land without exercising reasonable [ordinary] care (i) to make the condition reasonably safe, or (ii) to give a warning adequate to enable them to avoid the harm. . ." (2 Restatement, Law of Torts, § 343); or to state the rule in the words of Buckley, L. J., in Indermaur v. Dames, L. R. 1 C. P. 274, "the duty of the invitor towards the invitee is to use reasonable care to prevent damage from unusual usual danger which he knows or ought to know. If the danger is not such that he ought to know of it, his liability does not extend to it," to which Scrutton, L. J., in Hall v.
Brooklands Auto Racing Club, 1 K. B. (1933) 205, added: ". . there is no obligation to protect against a danger incident to the entertainment which any reasonable spectator foresees and of which he takes the risk." From the foregoing statements it follows, I think obviously, that the basis of the invitor's liability lies in his superior knowledge, either actual, constructive, or implied. However, if it appears that the invitee knows, actually, constructively, or impliedly, of the condition or hazard, there is no duty on the part of the invitor to warn the invitee of the danger or provide barriers to protect the invitee from the hazard. That is to say, "to the extent that the duty of self-protection rests upon the invitee, the duty of the invitor to protect is reduced." Ivory v. Cincinnati Baseball Club Co., 62 Ohio App. 514 (24 N.E.2d, 837, 839). The invitor is not an insurer of the invitee's welfare while upon the premises. The care required of the invitor is that which is reasonably adapted to the character of *Page 240 
the activity which the invitee has been invited to witness. "It is a care commensurate with the particular conditions and circumstances involved in the given case." Berberet v. Electric Park Amusement Company, 319 Mo. 275 (3 S.W.2d 1025). There is no warranty from the invitor to the invitee that the premises, or the activity being conducted on the premises, are absolutely safe, but only that reasonable skill and care have been used to make them safe. The invitee as a spectator assumed the risk of such dangers as were incident to the running of the "Soap Box Derby," or which should have been obvious and apparent to her as a reasonable person under the circumstances in the light of her information and knowledge. Parker, J., concurs in the foregoing dissent.